Exhibit 10.3

 

PROPRIETARY INFORMATION, INVENTIONS, AND COMPETITION AGREEMENT

 

AGREEMENT, dated this 27th day of November 2007, by and between ImmunoGen, Inc.,
a Massachusetts corporation having its principal place of business at 128 Sidney
Street, Cambridge, Massachusetts 02139 (the “Company”), and John A. Tagliamonte,
an individual residing at 17 Coolidge Ave, Lexington, MA 02421 (“Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee has been hired by the Company to perform certain services;
and

 

WHEREAS, the Employee may be exposed, have access to, create or make
contributions to the Proprietary Information as defined below and/or inventions
of the Company;

 

NOW, THEREFORE, in consideration for the Company’s employment of the Employee,
and for other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the parties covenant and agree as follows:

 

1.                                     Acknowledgements. The Employee
understands and acknowledges that:

 

(a)                                As part of his/her services as an employee of
the Company, he/she may be exposed or have access to, or make new contributions
and inventions of value to, the past, present and future business, products,
operations and policies of the Company.

 

(b)                               His/Her position as an employee creates a
relationship of confidence and trust between the Employee and the Company with
respect to (i) information which is related or applicable to the Company’s Field
of Interest (as defined in 1(c) below) and the manner in which the Company
engages in business in such Field of Interest, and (ii) information which is
related or applicable to the business of the Company or any client, customer,
joint venture or other person with which the Company has a business
relationship, (a “Business Associate”), any of which information has been or may
be made known to the Employee by the Company (including, without limitation, any
member of the Company’s Scientific Advisory Board) or by any Business Associate
of the Company, or any of which has been otherwise learned by the Employee as a
result of or in connection with his/her service as an employee of the Company.

 

(c)                                The Company possesses and will continue to
possess information that has been created by, discovered by, developed by or
otherwise become known to the Company (including, without limitation,
information created, discovered, developed or made known by the Employee related
to or arising out of his/her service as an employee of the Company) and/or in
which property rights have been assigned or otherwise conveyed to the Company,
which information has commercial value to its business interests and/or in the
Field of Interest in which the Company is presently engaged or will be engaged.
The term “Field of Interest” shall mean the development of products based on
monoclonal antibodies or other biological molecules capable of binding to
specific tissue, or the conjugation of monoclonal antibodies or other biological
molecules capable of binding to specific tissue with other substances, for use
in the treatment, diagnosis or prevention of cancer and/or other diseases.
During an individual’s employment, the term “Field of Interest” may be expanded
from time to time to include such other areas of therapy,

 

--------------------------------------------------------------------------------


 

diagnosis or prevention as may be designated by the Company. All of the
aforementioned information is hereinafter called “Proprietary Information.” By
way of illustration, but not limitation, formulas, data, know-how, improvements,
inventions, techniques, marketing plans, strategies, forecasts, and customer
lists are Proprietary Information.

 

2.                                       Proprietary Information.

 

(a)                                All Proprietary Information shall be the sole
property of the Company and its successors and assigns, and the Company and its
successors and assigns shall be the sole owner of all patents and other rights
in connection therewith. The Employee hereby assigns to the Company any rights
he/she may have or acquire in such Proprietary Information, and agrees to take
such action and sign such documents from time to time as the Company reasonably
requires to effect or confirm such assignment.

 

(b)                               At all times, both during the term of this
Agreement and thereafter until such information becomes known to the public, the
Employee will, subject to the provisions of Section 3 hereof regarding
publication, keep in confidence and trust all Proprietary Information and any
other confidential information of the Company, and he/she will not use or
disclose any Proprietary Information or anything relating to it without the
prior written consent of the Company, except as may be necessary in the ordinary
course of performing his/her duties as an employee of the Company or as required
by law; provided that if disclosure is required by law, the Employee agrees to
provide the Company with written notice of such disclosure obligation prior to
making such disclosure and no more than two (2) days after the Employee learns
of such disclosure requirement.

 

(c)                                All documents, records, apparatus, equipment
and other physical property, whether or not pertaining to Proprietary
Information, furnished to the Employee by the Company or produced by the
Employee or others in connection with the Employee’s services hereunder shall be
and remain the sole property of the Company. The Employee will return and
deliver such property to the Company as and when requested by the Company.
Should the Company not so request at an earlier time, the Employee shall return
and deliver all such property upon termination of his/her service as an employee
to the Company for any reason, and the Employee will not take with him/her any
such property or any reproduction of such property upon such termination.

 

3.                                       Inventions.

 

(a)                                 The Employee will promptly disclose to the
Company, or any persons designated by it, all improvements, inventions,
formulas, processes, techniques, know-how and data, whether or not patentable,
made or conceived or reduced to practice or learned by him/her, either alone or
jointly with others, related to or arising out of his/her position as an
employee or which are related to or useful in the business of the Company, or
result from tasks which have been or may be assigned to the Employee by the
Company or result from use of premises owned, leased or contracted for by the
Company (all said improvements, inventions, formulas, processes, techniques,
know-how and data being hereinafter collectively called “Inventions”).

 

(b)                                The Employee agrees that all Inventions shall
be the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. The Employee hereby assigns to the Company any rights he/she may have
or acquire in such Inventions. The Employee further agrees as to

 

2

--------------------------------------------------------------------------------


 

all such Inventions to assist the Company in every reasonable manner (but at the
Company’s expense) to obtain, and from time to time enforce, patents on said
Inventions in any and all countries, and to that end the Employee will execute
all documents for use in applying for and obtaining such patents thereon and
enforcing the same, as the Company may desire, together with any assignments
thereof to the Company or persons designated by it. The Employee’s obligation to
assist the Company in obtaining and enforcing patents for such Inventions in any
and all countries shall continue beyond the termination of his/her employment by
the Company, but the Company shall compensate the Employee at a reasonable rate
after such termination for time actually spent by him/her at the Company’s
request on such assistance. In the event that the Company is unable for any
reason whatsoever to secure the Employee’s signature to any lawful and necessary
documents required to apply for or execute any patent application with respect
to such an Invention (including renewals, extensions, continuations, divisions
or continuations in part thereof), the Employee hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents, as his/her
agents and attorneys-in-fact to act for and on his/her behalf and instead of
him/her, to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of patents thereon with
the same legal force and effect as if executed by the Employee, and such power
of attorney created hereby is coupled with an interest.

 

4.                                       Competition. While the Employee is
employed by the Company and for a period of twelve (12) months following the
termination of the Employee’s employment (the “Noncompetition Period”),
regardless of the reason for such termination, the Employee shall not, for
himself/herself or on behalf of any other person or entity, directly or
indirectly, whether as principal, partner, agent, independent contractor,
stockholder, employee, consultant, representative or in any other capacity, own,
manage, operate or control, be concerned or connected with, or employed by, or
otherwise associate in any manner with, engage in or have a financial interest
in any business that is engaged in the Field of Interest, anywhere in the world,
except that nothing in this Agreement shall preclude the Employee from
(a) purchasing or owning securities of any such business if such securities are
publicly traded, and provided that the Employee’s holdings do not exceed three
(3%) percent of the issued and outstanding securities of any class of securities
of such business; or (b) working for any academic or government institutions.
For the purposes of this paragraph only, following termination of the
Executive’s employment, the term “Field of Interest” shall be limited to mean
the development of products based on the conjugation of monoclonal antibodies or
other biological molecules capable of binding to specific tissue with other
substances, for use in the treatment, diagnosis or prevention of cancer and/or
other diseases.

 

5.                                       Solicitation of Employees. During the
Noncompetition Period the Employee shall not, either individually or on behalf
of or through any third party, directly or indirectly (a) entice, solicit or
encourage any director, employee or consultant to leave the Company, or (b) be
involved for any entity other than the Company in the recruitment, engagement,
or hiring of any Company director or employee. This section shall prohibit the
aforesaid activities by the Employee with respect to any person both while such
person is a director, employee or consultant of the Company and for thirty (30)
days thereafter.

 

6.                                       Publications. The Employee agrees to
consult with the Company prior to publishing (in writing or by seminar, lecture
or other oral presentation) any material relating to his/her activities that
relate to the Company’s Field of Interest, and to furnish copies of any such
publication (written or oral) to the Company for prior clearance at least sixty
(60) days prior to the proposed publication. The Company agrees to review such
submissions and to apply for patents as promptly as practicable so as to avoid
or keep to a minimum any delay in publishing material of scientific importance.

 

3

--------------------------------------------------------------------------------


 

7.                                      Prior Work and Legal Obligations

 

(a)                                  By signing this Agreement, the Employee
represents that she/he has no agreement with or other legal obligation to any
prior employer or any other person or entity that restricts his/her ability to
engage in employment discussions, to accept employment with, or to perform any
function for the Company.

 

(b)                                 The Employee also acknowledges that the
Company has advised the Employee that at no time, either during any
pre-employment discussions or at any time thereafter, should the Employee
divulge to or use for the benefit of the Company any trade secret or
confidential or proprietary information of any previous employer. By signing
this Agreement, the Employee affirms that she/he has not divulged or used any
such information for the benefit of the Company, and that she/he has not and
will not misappropriate any proprietary information of a former employer that
the Employee played any part in creating while working for such former employer.

 

8.                                      Provisions Necessary and
Reasonable/Injunctive Relief The Employee specifically agrees that the
provisions of Sections 1-5 of this Agreement are necessary and reasonable to
protect the Company’s Proprietary Information, goodwill and business interests.
The Employee acknowledges that given his/her skills and work experience, such
restrictions will not prevent the Employee from earning a living in his/her
general field of occupation during the term of such restrictions. The Employee
further agrees that a breach or threatened breach by the Employee of Sections
1-5 of this Agreement would pose the risk of irreparable harm to the Company,
and that in the event of a breach or threatened breach of any of such covenants,
without posting any bond or security, the Company shall be entitled to seek and
obtain equitable relief, in the form of specific performance, or temporary,
preliminary or permanent injunctive relief, or any other equitable remedy which
then may be available. The seeking of such injunction or order shall not affect
the Company’s right to seek and obtain damages or other equitable relief on
account of any such actual or threatened breach.

 

9.                                      Disclosure to Future and Prospective
Employers. The Employee agrees that so long as this Agreement is effective the
Employee will notify his/her employers of this Agreement and that the Company
may notify any of the Employee’s future or prospective employers or other third
parties of this Agreement and may provide a copy of this Agreement to such
parties without the Employee’s further consent.

 

10.                                Transfer, Promotion or Reassignment. The
Employee acknowledges and agrees that if she/he should transfer between or among
any affiliates of the Company or be promoted or reassigned to functions other
than the Employee’s present functions, all terms of this Agreement shall
continue to apply with full force.

 

11.                                Severability. The parties intend this
Agreement to be enforced as written. However, if any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
duly authorized court having jurisdiction, both parties desire that such portion
or provision be modified by such a court so as to make it enforceable
(“blue-penciled”), and that the remainder of this Agreement be enforced to the
fullest extent permitted by law. In the event that such court deems any
provision of this Agreement wholly unenforceable, then all remaining provisions
shall nevertheless remain in full force and effect.

 

12.                                Notices. Except as otherwise specifically
provided herein, any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written

 

4

--------------------------------------------------------------------------------


 

verification of receipt; (iii) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notices
to Employee shall be sent to the last known address in the Company’s records or
such other address as Employee may specify in writing. Notices to the Company
shall be sent to the Company’s Chairman or to such other Company representative
as the Company may specify in writing.

 

13.                                 Binding Effect. The Agreement will be
binding upon and inure to the benefit of (a) the heirs, executors and legal
representatives of the Employee upon the Employee’s death and (b) any successor
of the Company. Any such successor of the Company will be deemed substituted for
the Company under the terms of the Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. The
Employee’s obligations hereunder shall survive the termination of the Employee’s
employment by the Company, regardless of the reason for such termination.

 

14.                                 Waivers. No waivers, express or implied, of
any breach of this agreement shall be held or construed as a waiver of any other
breach of the same or any other covenant, agreement or duty hereunder.

 

15.                                 Governing Law. This agreement shall be
construed and enforced in accordance with the law of the Commonwealth of
Massachusetts, without giving effect to conflict of law principles. This
agreement represents the entire agreement of the parties with respect to the
subject matter hereof, and may only be amended or modified by a written
instrument signed by the parties.

 

16.                                 Meaning of Headings. The headings in this
Agreement are for convenience only, and both parties agree that they shall not
be construed or interpreted to modify or affect the construction or
interpretation of any provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

IMMUNOGEN, INC.

 

 

 

/s/ Mitchel Sayare

 

 

Mitchel Sayare

 

Chairman and Chief Executive Officer

 

 

 

/s/ John A. Tagliamonte

 

 

Employee Signature

 

 

 

Date:

11/27/07

 

 

5

--------------------------------------------------------------------------------